Case 18-50251-acs      Doc 50     Filed 10/29/20     Entered 10/29/20 14:41:48       Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

IN RE:                                         )
                                               )
Ronald D. Roundtree                            )                    CASE NO. 18-50251
                                               )                    Chapter 13
Debtor.                                        )
                                               )

                                 AGREED ORDER TO PAY

       This matter having come before the court due to Debtor and/or Co-Debtor’s failure to

remit post-petition contractual payments to Capital One Auto Finance, a division of Capital

One, N.A. (“Movant”), for a 2010 LEXUS HS Sedan 4D HS250h Hybrid motor vehicle with a

vehicle identification number of JTHBB1BA4A2015927 (the “Vehicle”), and based upon the

agreement of Movant and Debtor and Co-Debtor that will permit the continuation of

the automatic stay and co-debtor stay as it relates to the Vehicle and the debt and conditioned

upon certain provisions incorporated herein.

       1. IT IS HEREBY ORDERED that as of October 22, 2020, Debtor and/or Co-Debtor

           are delinquent in the amount of $326.68 with respect to post-petition arrears.

       2. Debtor and/or Co-Debtor shall remit $54.44 to Movant starting November 15, 2020

           and shall continue to remit that sum on a monthly basis for five consecutive

           months until the post-petition arrearage of $326.68 is cured. The final payment of

           $54.48 is due on or before April 15, 2021.

       3. Debtor and/or Co-Debtor shall make all future monthly post-petition payments

           beginning with the November 21, 2020 payment directly to Movant.

       4. Debtor and/or Co-Debtor agree that should they fail to make any future payments as

           called for under this agreement, or should any payments be reversed due to

           insufficient funds, they will be in default under this Agreed Order.

       5. If Debtor and/or Co-Debtor are in default under this Agreed Order, Movant, through
Case 18-50251-acs     Doc 50    Filed 10/29/20     Entered 10/29/20 14:41:48        Page 2 of 4



         counsel, may send a Notice of Default to Debtor’s counsel, Debtor and Co-Debtor

         advising them of the default under the terms of this Agreed Order. The letter shall

         advise Debtor and/or Co-Debtor that they have ten days from the date of the letter

         to cure the default.

         6.      If Debtor and/or Co-Debtor fail to cure the default within the 10 day period,

         Movant’s counsel may file a Certificate of Noncompliance with this Court. Upon

         filing of the Certificate, the automatic stay pursuant to 11 U.S.C. Section 362 and

         the co-debtor stay pursuant to 11 U.S.C. Section 1301 that issued in this action

         shall be terminated, without further hearing, with respect to the Vehicle and

         Movant, its successors and assigns.

         7.      In such event, Movant shall be permitted to take any and all actions

         necessary to repossess the Vehicle and sell the same in accordance with state law,

         to apply the net proceeds to the obligation, and to otherwise exercise its contractual

         and state law rights to the Vehicle. Movant is granted relief to send to any party

         protected by the automatic stay and co-debtor stay any and all notices required by

         applicable federal law or regulation.

         8.      Should the automatic stay and co-debtor stay be terminated by the filing of

         a Certificate of Noncompliance, the automatic stay and co-debtor stay shall remain

         terminated in the event Debtor converts to a different chapter under the Bankruptcy

         Code.
Case 18-50251-acs    Doc 50     Filed 10/29/20    Entered 10/29/20 14:41:48      Page 3 of 4



      9. Upon dismissal, discharge, chapter conversion, or relief from the automatic stay and/or

         co-debtor stay, the foregoing terms and conditions shall cease to be binding,

         payments will be due pursuant to the terms of the original loan agreement and Movant

         may proceed to enforce its remedies under applicable non-bankruptcy law against the

         vehicle and/or against Debtor and/or Co-Debtor.




                                                    __________________________
                                                    United States Bankruptcy Judge

                                               Dated: October 29, 2020
Case 18-50251-acs     Doc 50     Filed 10/29/20   Entered 10/29/20 14:41:48   Page 4 of 4




         /s/ Evan Lincoln Moscov
         Evan Lincoln Moscov
         Kentucky Bar No. 94835
         325 Washington St., Suite 303
         Waukegan, IL 60085
         Phone 312-969-1977
         evan.moscov@moscovlaw.com


           /s/ Samuel Wright
         __________________________
         Samuel J. Wright
         Farmer & Wright, PLLC
         4975 Alben Barkley Drive, Suite 1
         Paducah, KY 42001




         Distribution List:

         William W. Lawrence
         310 Republic Plaza
         200 S. Seventh Street
         Louisville, KY 40202

         Marsha Roundtree
        1117 S 4th St
         Paducah, KY 42003

         Ronald Dean Roundtree
         1117 S 4th St
         Paducah, KY 42003

         Samuel J. Wright
         Farmer & Wright, PLLC
         4975 Alben Barkley Dr.
         Suite 1
         Paducah, KY 42001
